Case 1:20-cr-00188-JSR Document 243 Filed 03/17/21 Page 1 of1

Arnold ®: Porter oreus A Aer

Marcus.Asner@amoldporter.com

   

March 17, 2021

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street, Room 1340
New York, New York 10007

 

Re: United States v. Akhavan et uno, 20-cr-0188 (JSR)

 

Dear Judge Rakoff:

I represent Martin Elliott in the above-referenced matter. I am writing at the
direction of Your Honor’s law clerk, James Mandilk, regarding the video testimony of
Mr. Elliott. We understand from Mr. Mandilk that, to the extent any video, image, or
audio is captured incidentally in the process of effectuating the video testimony, anyone
who captures such video, image, or audio must destroy it immediately following Mr.
Elliott’s testimony.

 

Following on Martin Elliott’s video testimony of today, we have confirmed with
all involved that there are no video, image, or audio copies of Mr. Elliott’s testimony.
Accordingly, I am writing to confirm that, to my knowledge, there are no video, audio, or
photographic records of the proceeding.

Respectfully,

/s/ Marcus A, Asner __
Marcus A. Asner

 

 

 

| Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
